t c summary opinion united_states tax_court russell e and catherine i mcleod petitioners v commissioner of internal revenue respondent docket no 21991-06s filed date russell e and catherine i mcleod pro_se joline m wang for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated russell e and catherine i mcleod the mcleods filed a petition in the tax_court challenging the deficiencies in income taxes and penalties that the irs determined for their and tax years this case was scheduled for trial during the trial session of the court at wichita kansas on date the mcleods appeared at the trial session but were unprepared for trial they moved for a continuance the court ordered a continuance on date to encourage the progress of the case the court also ordered the mcleods to submit to respondent any and all evidence on which they wished to rely by date the order of the court barred the mcleods from introducing any evidence that had not been provided to respondent by that date on date respondent advised the court that he had not received any documents from the mcleods by the court’s date deadline then on date respondent moved for summary_judgment the motion hinged on respondent’s contention that the effect of the court’s date order precludes the petitioners from introducing any evidence with respect to the and deductions that were disallowed in the notice_of_deficiency on date the court ordered the mcleods to respond to the motion for summary_judgment on date the mcleods’ response to the motion was filed no documents or affidavits were attached to the response in their response the mcleods claimed that they had mailed to respondent three letters each with attached documents that substantiated the deductions at issue the court ordered the mcleods to file with the court copies of the august letters the deadline for this supplemental filing was date the court received no such submission the parties dispute whether the mcleods met the date deadline for delivering documents to respondent the mcleods claim they sent letters and documents on date respondent claims that he received no documents to resolve the dispute the court ordered the mcleods to file the august letters that they said they sent to respondent the mcleods failed to file the august letters with the court the court finds that the mcleods failed to deliver any documents to respondent therefore the may order precludes the mcleods from relying on any documents in contesting the respondent’s motion for summary_judgment thus prohibited from introducing any documents to contest respondent’s motion for summary_judgment the mcleods have failed to defeat the motion the motion for summary_judgment and its attached documents demonstrate to us that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b when such a demonstration is made the adverse_party here the mcleods must set forth specific facts showing that there is a genuine issue for trial and if the adverse_party does not so respond then a decision if appropriate may be entered against such party see rule d despite being given the opportunity the mcleods have failed to offer any evidence that the motion for summary_judgment should not be granted nor have they offered any argument contesting the legal theories upon which the motion for summary_judgment is founded the motion for summary_judgment shall therefore be granted a decision will be entered that a there is a dollar_figure deficiency in petitioners’ income_tax for the tax_year b petitioners are liable for a dollar_figure penalty under sec_6662 for the tax_year c there i sec_1respondent sucessfully carried his burden of producing evidence that the mcleods were liable for the penalties see sec_7491 a dollar_figure deficiency in petitioners’ income_tax for the tax_year and that d petitioners are liable for a dollar_figure penalty under sec_6662 for the tax_year an appropriate order and decision will be entered
